FILED

UNITED STATES DISTRICT COURT NOV 13 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

FRANKLIN C. SMITH, )
)
Plaintiff, )

) Civil Action No.: 1:19-cv-01636 (UNA)
V. )
)
KEVIN STAN DAILEY, e¢ al., )
)
Defendants. )

MEMORANDUM OPINION

 

Plaintiff, a prisoner designated to Virginia Beach City Jail, filed a pro se complaint
(“Compl.”), various notices, motions, exhibits, and applications for leave to proceed in forma
pauperis (“IFP”). He failed, however, to file a certified copy of his trust fund account statement
as required by 28 U.S.C. § 1915(a)(2). On June 21, 2019, the court issued an order directing
plaintiff to provide this information within 30 days or suffer dismissal of this matter without
prejudice. See ECF No. 3. Plaintiff failed to comply with that directive and the matter was
dismissed on August 8, 2019. See ECF No. 10.

On August 22, 2019, plaintiff filed a motion for reconsideration, see ECF No. 11, arguing
that he had provided the requisite financial information, and also arguing that he never received
the appropriate prisoner trust account form. The motion for reconsideration was granted on
September 4, 2019, reopening the case, enclosing a blank copy of the trust account form, and
directing plaintiff to complete and file the form within 30 days. See ECF No. 13. On September
25, 2019, plaintiff submitted his financial information, see ECF No. 14, in accordance with this
court’s directives. Therefore, the court may now turn to plaintiff's complaint, supplemental filings,

and pending motion. The court will grant the IFP application and dismiss the case pursuant to 28
1
 

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), by which the court is required to dismiss a case if it
determines that the action is frivolous. The pending motion for relief from judgment, see ECF No.
12, will be denied as moot, as it requests the same relief which was already granted as part of
plaintiff's motion for reconsideration.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “‘an arguable basis either in
law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff sues approximately 31 parties and, through his subsequent filings, requests to add
additional defendants. See Compl. at 1-5; see also, e.g, ECF No. 16. Defendants range from
United States District Court Judges, court clerks, state prison officials and employees, federal
officials, prosecutors and other attorneys, and IBM employee(s). See Compl. at 1-5. Many of the
intended defendants, however, cannot even be understood. The prolix complaint totals over 30
pages, which is then supplemented by approximately 30 more pages of additional filings, which
only compound the existing errors. Plaintiff self-identifies as a as a “civil rights litigator,” id. at
6, and alleges that is a victim of attempted “murder for hire,” id. at 7-8, “compounded animosity
within public officials[] and families,” id. at 9, and “compounded animosity among judicial
officials[] and their friends[,]” id at 10. Plaintiff alleges a wide-ranging government conspiracy
executed by secret informants, which resulted in his conviction and sentencing, loss of financial
gain, and various attempts at his life, see id. at 11-19, including one made by a “gangster posing

as a lawn service[,]” id. at 8. Any substantive claims or issues involving defendants are unclear,
2
 

as the complaint and its supplemental filings consist of rambling and unconnected statements and
allegations.

This court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans
v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the
federal courts are without power to entertain claims otherwise within their jurisdiction if they are

299

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport
Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the
plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from
uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to
the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),
or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

The instant complaint satisfies this standard. In addition to failing to state a claim for relief
or to establish federal jurisdiction, the complaint and its subsequent supplemental filings are

deemed frivolous. Consequently, the complaint and this case will be dismissed. A separate order

accompanies this memorandum opinion.

ag lL—

Date: November Xx , 2019 UnitedAtates District Judge